297 F.2d 827
Mrs. Della Mae Keeton WOODS, Appellant,v.Erle L. LOWERY, Appellee.
No. 19107.
United States Court of Appeals Fifth Circuit.
January 25, 1962.
Rehearing Denied March 14, 1962.

Lomax B. Lamb, Jr., Marks, Miss., for appellant.
John W. Dulaney, Jr., W. P. Dulaney, Tunica, Miss. (Dulaney & Dulaney, Tunica, Miss., of counsel), for appellee.
Before TUTTLE, Chief Judge, and RIVES and WISDOM, Circuit Judges.
PER CURIAM.


1
This appeal presents principally questions of fact. We find that there was ample evidence for submission of the case to the jury and that the jury's verdict was amply supported by the evidence.


2
Appellant strongly urges that during a discussion between the foreman of the jury and the trial court, when the jury sought additional instructions, a statement by the foreman indicating that the jury at that time may have thought that the appellee was guilty of at least some negligence, became in effect a special verdict which could not be overturned by the jury's later formal verdict for the defendant. We conclude that there is no merit in this contention. The jury's verdict for the defendant may well have been based on its finding that the defendant was partially negligent, but that his negligence was not a contributing cause to the injury complained of. There is nothing inconsistent in a finding of the jury that the defendant was negligent and its subsequent finding of a general verdict for the defendant. Moreover, we do not believe that the informal discussion between court and jury before the verdict is made can be transmuted into any sort of verdict.


3
We have carefully considered appellant's complaints touching on the refusal of the trial court of certain of appellant's requested instructions to the jury. We find no error in the court's action in this regard. The judgment is


4
Affirmed.